Exhibit 10.14(a)


AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT




This Amended and Restated Supplemental Executive Retirement Benefits Agreement
(this "Agreement") is made as of the 18th day of February, 2008, by and between
Park National Corporation ("Park"), and C. DANIEL DELAWDER, an individual
("Executive").




RECITALS


A. Executive is a valued current or former employee of one of Park's affiliates.


B. Park desires to retain or reward Executive and to provide for the
post-retirement needs of its employees in a responsible manner.


C. Executive and Park previously entered into that certain Supplemental
Executive Retirement Plan Agreement effective December 27, 1996 (the "1996
Agreement").


D. Executive and Park now desire to amend and restate the terms of the 1996
Agreement so that, as amended and restated, the terms of this Agreement shall
supersede the 1996 Agreement between Executive and Park.




AGREEMENT


NOW, THEREFORE, the parties hereto, for and in consideration of the foregoing
and the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do agree as follows:


1. Supplemental Retirement Benefits. Park maintains an unfunded retirement plan,
the obligations under which shall be reflected on the general ledger of Park
(the "Retirement Account"). The Retirement Account shall be an unsecured
liability of Park to Executive, payable only as provided herein from the general
funds of Park. The Retirement Account is not a deposit or insured by the FDIC
and does not constitute a trust account or any other special obligation of Park
and does not have priority of payment over any other general obligation of Park.


2.  Payment of Benefits.


a.Full Benefit. If Executive does not experience a separation from service with
Park and its affiliates (within the meaning of Treasury Regulations applicable
to Section 409A of the Internal Revenue Code of 1986, as amended ("Code"))
(except for such breaks in service prescribed by law, such as the Family and
Medical Leave Act) until the Full Vesting Date (as defined in Exhibit A hereto),
then commencing upon the Payment Commencement Date (as defined in Exhibit A
hereto), Park shall pay to Executive the Full Benefit (as defined in Exhibit A
hereto) until the Executive's death, payable annually beginning on the Payment
Commencement Date and on the first business day of each anniversary of the
Payment Commencement Date and thereafter until the Executive's death.


b.Early Termination. If Executive voluntarily resigns from full-time employment
with Park and its affiliates for any reason before the Full Vesting Date, or
Park or its affiliates discharges Executive for any reason before the Full
Vesting Date, then Executive shall not be entitled to any supplemental
retirement benefits provided for in this Agreement and this Agreement shall be
terminated by Park without any liability whatsoever.


c.Disability. If Executive becomes Substantially Disabled (as hereinafter
defined) while employed by Park and its affiliates, then Park shall pay to
Executive either the Full Benefit (if Executive becomes Substantially Disabled
on or after the Full Vesting Date) or the Limited Benefit (if Executive becomes
Substantially Disabled prior to the Full Vesting Date) annually, until the
Executive's death, in accordance with



--------------------------------------------------------------------------------



subsection (a) above. If the Limited Benefit applies, Park shall pay to
Executive the Limited Benefit (as hereinafter defined) until the Executive's
death, payable annually beginning on the Payment Commencement Date, and on each
anniversary of the Payment Commencement Date, and thereafter until the
Executive's death. For the purposes of this Agreement, the "Limited Benefit"
shall be the amount set forth on Exhibit A corresponding to the calendar year in
which Executive became Substantially Disabled. For purposes of this Agreement,
Executive shall be considered "Substantially Disabled" if Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Park's employees. The determination of whether Executive is
"Substantially Disabled" under clause (i) above shall be made by a licensed
physician selected by Park or its affiliates.


d.Discharge for Cause. Any other provision of this Agreement to the contrary
notwithstanding, and in addition to Section 7, if Executive experiences a
separation from service with Park and its affiliates as a result of, or in
connection with: (i) Executive's insubordination; (ii) Executive's breach of
this Agreement; (iii) any act or omission by Executive which is, or is likely to
be, injurious to Park and its affiliates or the business reputation of Park and
its affiliates, (iv) Executive's dishonesty, fraud, malfeasance, negligence or
misconduct; (v) Executive's failure to satisfactorily perform his duties, to
follow the direction (consistent with his duties) of the Chairman, President or
the Board of Directors of Park or any other individual to whom Executive
reports, or to follow the policies, procedures, and rules of Park and its
affiliates; or (vi) Executive's conviction of, or Executive's entry of a plea of
guilty or no contest to, a felony or crime involving moral turpitude (any of the
foregoing referred to herein as "Cause"), then Executive shall not be entitled
to any supplemental retirement benefits provided for in this Agreement and this
Agreement shall be terminated by Park without any liability whatsoever. To the
extent that, following Executive's Payment Commencement Date or Substantial
Disability, the Board of Directors of Park determines that Cause existed to
terminate Executive, Executive shall forfeit any right to receive future
supplemental retirement benefits provided for in this Agreement, shall return
all payments previously made under this Agreement within 30 days, and this
Agreement shall terminate.


e.Death of Executive. Any provision of this Agreement to the contrary
notwithstanding, this Agreement shall automatically terminate upon the death of
Executive and neither Executive nor Executive's estate shall be entitled to any
benefits hereunder.


3.Intent of Parties. Park and Executive intend that this Agreement shall
primarily provide supplemental retirement benefits to Executive as a member of a
select group of management or highly compensated employees of Park for purposes
of the Employee Retirement Income Security Act of 1974, as may be amended
("ERISA").
4.ERISA Provisions.


a.The following provisions in this Agreement are part of this Agreement and are
intended to meet the requirements of the ERISA.


(i) The general corporate funds of Park are the basis of payment of benefits
under this Agreement.


(ii) For claims procedure purposes, the "Claims Administrator" shall be the
Compensation Committee of the Board of Directors of Park or such other person
named from time to time by notice to Executive.


(iii) For claims procedure purposes, "Appeals Fiduciary" means an individual or
group of individuals appointed by the Claims Administrator to review appeals of
claims for benefits payable due to the Executive becoming Substantially Disabled
made pursuant to this section 4.


(b) Notice of Denial. If the Executive or a representative is denied a claim for
benefits under this Agreement, the Claims Administrator shall provide to the
claimant written notice of the denial within ninety (90) days or (forty-five
(45) days with respect to a denial of any claim for benefits due to the
Executive becoming Substantially Disabled) after the Claims Administrator
receives the claim, unless special
2

--------------------------------------------------------------------------------



circumstances require an extension of time for processing the claim, If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall the extension exceed a period of ninety (90) days or (thirty
(30) days with respect to a claim for benefits due to the Executive becoming
Substantially Disabled) from the end of such initial period. With respect to a
claim for benefits due to the Executive becoming Substantially Disabled, an
additional extension of up to thirty (30) days beyond the initial 30-day
extension period may be required for processing the claim. In such event,
written notice of the extension shall be furnished to the claimant within the
initial 30-day extension period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Claims
Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.


(c) Contents of Notice of Denial. If the Executive or representative is denied a
claim for benefits under this Agreement, the Claims Administrator shall provide
to such claimant written notice of the denial which shall set forth:


(i)the specific reasons for the denial;


(ii)specific references to the pertinent provisions of this Agreement on which
the denial is based;


(iii)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;


(iv)an explanation of this Agreement's claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review;


(v)in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if an internal rule, guideline, protocol or other
similar criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request; and


(vi)in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if a denial of the claim is based on a medical necessity
or experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of this Agreement to the claimant’s medical circumstances or a statement
that such explanation will be provided free of charge upon request.


(d) Right to Review. After receiving written notice of the denial of a claim, a
claimant or his representative shall be entitled to:


(i)  request a full and fair review of the denial of the claim by written
application to the Claims Administrator (or Appeals Fiduciary in the case of a
claim for benefits payable due to the Executive becoming Substantially
Disabled);


(ii)  request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;


(iii)  submit written comments, documents, records, and other information
relating to the denied claim to the Claims Administrator or Appeals Fiduciary,
as applicable; and


3

--------------------------------------------------------------------------------



(iv)  a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


(e)  Application for Review.


(i) If a claimant wishes a review of the decision denying his claim to benefits
under this Agreement, other than a claim described in paragraph (ii) of this
section 4(e), Executive must submit the written application to the Claims
Administrator within sixty (60) days after receiving written notice of the
denial.


(ii) If the claimant wishes a review of the decision denying his claim to
benefits under this Agreement due to the Executive becoming Substantially
Disabled, Executive must submit the written application to the Appeals Fiduciary
within (180) days after receiving written notice of the denial. With respect to
any such claim, in deciding an appeal of any denial based in whole or in part on
a medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall:


(1)consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and


(2)identify the medical and vocational experts whose advice was obtained on
behalf of this Agreement in connection with the denial without regard to whether
the advice was relied upon in making the determination to deny the claim.


Notwithstanding the foregoing, the health care professional consulted pursuant
to this section 4(e) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.


(f) Hearing. Upon receiving such written application for review, the Claims
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant's claim, which hearing shall take place not
more than thirty (30) days from the date on which the Claims Administrator or
Appeals Fiduciary received such written application for review.


(g) Notice of Hearing. At least ten (10) days prior to the scheduled hearing,
the claimant and his representative designated in writing by Executive, if any,
shall receive written notice of the date, time, and place of such scheduled
hearing. The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.


(h) Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.


(i) Decision on Review. No later than sixty (60) days or (forty-five (45) days
with respect to a claim for benefits due to the Executive becoming Substantially
Disabled) following the receipt of the written application for review, the
Claims Administrator or the Appeals Fiduciary, as applicable, shall submit its
decision on the review in writing to the claimant involved and to his
representative, if any, unless the Claims Administrator or Appeals Fiduciary
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days or (ninety (90) days with respect to a claim for benefits due to the
Executive becoming Substantially Disabled) after the date of receipt of the
written application for review. If the Claims Administrator or Appeals Fiduciary
determines that the extension of time is required, the Claims Administrator or
Appeals Fiduciary shall furnish to the claimant written notice of the extension
before the expiration of the initial sixty (60) day (forty-five (45) days with
respect to a claim for benefits due to the Executive becoming Substantially
Disabled) period, The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Claims Administrator or
Appeals Fiduciary expects to
4

--------------------------------------------------------------------------------



render its decision on review. In the case of a decision adverse to the
claimant, the Claims Administrator or Appeals Fiduciary shall provide to the
claimant written notice of the denial which shall include:






(i)the specific reasons for the decision;


(ii)specific references to the pertinent provisions of this Agreement on which
the decision is based:


(iii)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant's claim for benefits;


(iv)an explanation of this Agreement's claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant's
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review;


(v)in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if an internal rule, guideline, protocol or other
similar criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request;


(vi)in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, if a denial of the claim is based on a medical necessity
or experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of this Agreement to the claimant's medical circumstances or a statement
that such explanation will be provided free of charge upon request; and


(vii)in the case of a claim for benefits due to the Executive becoming
Substantially Disabled, a statement regarding the availability of other
voluntary alternative dispute resolution options.


(j) The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon the Executive or any
other party claiming benefits under this Agreement.


(3)Funding by Park


(a) Park shall be under no obligation to set aside, earmark or otherwise
segregate any funds with which to pay its obligations under this Agreement.
Executive shall be and remain an unsecured general creditor of Park with respect
to Park's obligations hereunder. Executive shall have no property interest in
the Retirement Account or any other rights with respect thereto.


(b) Notwithstanding anything herein to the contrary, Park has no obligation
whatsoever to purchase or maintain an actual life insurance policy with respect
to Executive or otherwise. If Park determines in its sole discretion to purchase
a life insurance policy referable to the life of Executive, neither Executive
nor Executive's beneficiary shall have any legal or equitable ownership interest
in, or lien on, such policy or any other specific funding or any other
investment or to any asset of Park. Park, in its sole discretion, may determine
the exact nature and method of funding (if any) of the obligations under this
Agreement. If Park elects to fund its obligations under this Agreement, in whole
or in part, through the purchase of a life insurance policy, mutual funds,
disability policy, annuity, or other security, Park reserves the right, in its
sole discretion, to terminate such method of funding at any time, in whole or in
part.


(c) If Park, in its sole discretion, elects to invest in a life insurance,
disability or annuity policy on the life of Executive, Executive shall assist
Park, from time to time, promptly upon the request of Park, in obtaining such
insurance policy by supplying any information necessary to obtain such policy as
well as
5

--------------------------------------------------------------------------------



submitting to any physical examinations required therefor. Park shall be
responsible for the payment of all premiums with respect to any whole life,
variable, or universal life insurance, disability or annuity policy purchased in
connection with this Agreement unless otherwise expressly agreed.


6.  Change in Control. !fa Change in Control (as hereinafter defined) occurs
before Executive experiences a separation from service with the Park and its
affiliates, then Executive shall become 100% vested and thus entitled to the
Full Benefit upon any subsequent separation from service, other than For Cause,
prior to the Full Vesting Date. In such case, the Full Benefit shall be payable
to Executive beginning on the Payment Commencement Date.


For purposes of this Agreement, the occurrence of a "Change in Control" shall
mean the occurrence of any of the following: (a) the execution of an agreement
for the sale of all, or a material portion, of the assets of Park; (b) the
consummation of a merger or recapitalization of Park, or any merger or
recapitalization whereby Park is not the surviving entity; or (c) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder) of twenty-five
percent (25%) or more of the outstanding voting securities of Park by any
person, trust, entity or group. The term "person" means an individual other than
the Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein.


7. Forfeiture of Benefits Due to Misconduct. Except as provided herein, the
obligation of Park to commence or, if applicable, to continue payment of any
benefits hereunder shall cease and all or any remaining payments, as the case
may be, shall be forfeited (a) if the Executive breaches any surviving
restrictive covenants concerning non-competition, non-solicitation of customers
and/or non-solicitation of employees under any employment contract in existence
immediately prior to the Executive's separation from service with Park and its
affiliates (but only if and to the extent such employment contract contains
restrictive covenants that survive separation from service); or (b) if no such
employment contract is in existence immediately prior to the effective date of
such separation from service, if during the twelve-month period immediately
following such effective date, the Executive (i) directly or indirectly solicits
any customer of Park and its affiliates, with whom the Executive had material
contact within the two-year period immediately preceding such effective date,
for the purpose of providing any goods or services relating to the business of
providing financial and banking services to individual consumers and businesses;
(ii) directly or indirectly solicits, recruits or induces any employee of Park
and its affiliates to terminate his or her employment relationship with Park
and/or its affiliates for the purpose of providing financial and banking
services to individual consumers and businesses on behalf of the Executive or
any third party; or (iii) on his own behalf or on behalf of any third party in
the business of providing financial and banking services to individual consumers
and businesses, engages in or performs within a fifty­ mile radius of Park's or
its affiliate's offices at which the Executive was primarily located immediately
prior to the effective date of such separation from service services which are
substantially similar to those which the Executive performed for Park and its
affiliates. Notwithstanding the foregoing, the forfeiture provisions of this
Section 7 shall not be operative with respect to any conduct on the part of the
Executive that first occurs after the effective date of a Change in Control.


8. Employment of Executive: Other Agreements. The benefits provided herein for
Executive are supplemental retirement benefits and shall not be deemed to
modify, affect or limit any salary or salary increases, bonuses, profit sharing
or any other type of compensation of Executive in any manner whatsoever. No
provision contained in this Agreement shall in any way affect, restrict or limit
any existing employment agreement between Park and Executive, nor shall any
provision or condition contained in this Agreement create specific employment
rights of Executive or limit the right of Park to discharge Executive with or
without cause. Except as otherwise provided therein, nothing contained in this
Agreement shall affect the right of Executive to participate in or be covered by
or under any qualified or non-qualified pension, profit sharing, group, bonus or
other supplemental compensation, retirement or fringe benefit plan constituting
any part of Park's compensation structure whether now or hereinafter existing.


9. Confidentiality. In further consideration of the mutual promises contained
herein, Executive agrees that the terms and conditions of this Agreement, except
as such may be disclosed in financial statements and tax returns, or in
connection with estate planning, are and shall forever remain confidential until
the death of Executive and Executive agrees that he/she shall not reveal the
terms and conditions contained in this Agreement at any time to any person or
entity, other than his/her financial and professional advisors unless required
to do so by a court of competent jurisdiction.


6

--------------------------------------------------------------------------------



10. Withholding. Park shall make all necessary arrangements to satisfy any
withholding requirements that may arise under this Agreement. Executive agrees
that the appropriate amounts for withholding may be deducted from the cash
salary, bonus or other payments due to Executive by Park, including payments due
under this Agreement. If insufficient cash wages are available or if Executive
so desires, Executive may remit payment in cash for the withholding amounts.


11. Miscellaneous Provisions.


(a) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.


(b) Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable among themselves and each with the neuter, the singular numbers
shall include the plural, and the plural the singular. Except with respect to
Section 6, the term "person" shall include all persons and entities of every
nature whatsoever, including, but not limited to, individuals, corporations,
partnerships, governmental entities and associations. The terms "including,"
"included," "such as" and terms of similar import shall not imply the exclusion
of other items not specifically enumerated.


(c) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.


(d) Governing Law. This Agreement is made in the State of Ohio and shall be
governed in all respects and construed in accordance with the laws of the State
of Ohio, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States.


(e) Binding Effect This Agreement is binding upon the parties, their respective
successors, assigns, heirs and legal representatives. Without limiting the
foregoing, this Agreement shall be binding upon any successor of Park whether by
merger or acquisition of all or substantially all of the assets or liabilities
of Park. This Agreement may not be assigned by any party without the prior
written consent of each other party hereto. This Agreement has been approved by
the Board of Directors of Park and Park agrees to maintain an executed
counterpart of this Agreement in a safe place as an official record of Park.


(f) No Trust. Nothing contained in this Agreement and no action taken pursuant
to the provisions of this Agreement shall create or be construed to create a
trust of any kind, or a fiduciary relationship between Park and Executive,
Executive's designated beneficiary or any other person.


(g) Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against
Executive or any beneficiary; nor shall Executive or any beneficiary have any
right to transfer, modify, anticipate or encumber any rights or benefits
hereunder; provided, however, that the undistributed portion of any benefit
payable hereunder shall at all times be subject to set-off for debts owed by
Executive to Park.


(h) Entire Agreement. This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, including, but not limited to, the 1996 Agreement, are hereby
superseded, merged and integrated into this Agreement.
7

--------------------------------------------------------------------------------



(i) Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to Park or the Executive, as applicable, at the
address for such party set forth below or such other address designated by
notice.


Park: Park National Corporation
50 N Third Street
Newark, OH 43058-3500
Attn: Chief Executive Officer


Executive: C. DANIEL DELAWDER
XXXXXXXX
XXXXXXXX






(j) Non-waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.
(k) Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


(l) Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Park or any successor
thereto reserves the right by action of its Board of Directors or its delegatee
at any time to modify or amend or terminate the Agreement, subject to the
consent of the Executive; provided, however, that Park reserves the right to
amend the Agreement in any respect to comply with the provisions of Section 409A
of the Code so as not to trigger any unintended tax consequences prior to the
distribution of benefits provided herein. Notwithstanding anything contained in
the Agreement to the contrary, upon any termination of the Agreement, all
benefits shall be paid in due course in accordance with Section 2, unless Park
elects to have all benefits paid in a lump sum as soon as practicable after the
Agreement's termination in accordance with Treasury Regulation §
l.409A-3(j)(4)(ix).


(m) Legal Expenses. From and after the occurrence of a Change in Control, Park
shall pay all reasonable legal fees and expenses incurred by Executive seeking
to obtain or enforce any right or benefit provided by this Agreement promptly
from time to time, at the Executive's request, as such fees and expenses are
incurred; provided, however, that the Executive shall be required to reimburse
Park for any such fees and expenses if a court, arbitrator or any other
adjudicator agreed to by the parties determines that the Executive's claim is
without substantial merit. The Executive shall not be required to pay any legal
fees or expenses incurred by Park in connection with any claim or controversy
arising out of or relating to this Agreement, or any breach thereof.




Notwithstanding the foregoing, (1) fees and expenses shall be only be paid until
the earlier of 15 years or Executive's death; (2) the fees and expenses eligible
for payment during any taxable year of Executive may not affect the fees and
expenses eligible for payment in any other taxable year, (3) payment must be
made on or before the last day of Executive's taxable year following the taxable
year in which the fees and expenses were incurred, and (4) the right to payment
for such fees and expenses is not subject to liquidation or exchange for another
benefit.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]






8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement as of the day and year first above written.



 PARK:    Park National Corporation   By:/s/ David L.
Trautman ItsPresidentEXECUTIVE:/s/ C. Daniel DeLawder



9

--------------------------------------------------------------------------------



Exhibit A


C. Daniel DeLawder


"Full Vesting Date" XXXXXXXX XX, 2011


"Payment Commencement Date" The later of the first business day of the month of
March following the month in which the Executive attains age 62 (XXXXXXXX XX,
2011) or the first business day of the month of March following the month in
which the Executive separates from service with Park and all of its affiliates.
Notwithstanding the foregoing, if Executive is a "specified employee" (within
the meaning of Section 409A of the Code and the associated Treasury Regulations
promulgated thereunder), no payment made following Executive's separation from
service shall be made until the first day of the seventh month following the
date of Executive's separation from service. The amount paid on this date shall
include the cumulative amount that could not be paid during such six month
period.




"Full Benefit" $127,900


Information about Disability Coverage





YearLimited BenefitJanuary 1, 2008 to December 31, 200894,000January 1, 2009 to
December 31, 2009102,500January 1, 2010 to December 31, 2010111,000January 1,
2011 to XXXXXX XX, 2011119,500



10